DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Species VII (Figs. 38a-38e) in the reply filed on 11/15/2022 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 2-4 is/are rejected under pre-AIA  35 U.S.C. 102 (b) as being anticipated by Yumoto W0 01/06484A1 (See English Translation on U.S. Patent No. 6,859,193, hereinafter Yumoto).
Consider claim 2, Yumoto teaches a semiconductor device comprising: a pixel comprising: a first transistor; a second transistor; a third transistor (Figure 14, transistors 1, 4 and 3); an electroluminescent device (Figure 14, OLED); and a capacitor (Figure 14, C), wherein a gate of the first transistor is directly connected to a first electrode of the capacitor (Figure 14, C and TFT1), wherein one of a source and a drain of the first transistor is electrically connected to the electroluminescent device (Figure 14, TFT1 and OLED), wherein the other of the source and the drain of the first transistor is electrically connected to an electric current supply line (Figure 14, TFT1 and Vcc), wherein a second electrode of the capacitor is electrically connected to the one of the source and the drain of the first transistor (Figure 14, C and TFT1), wherein one of a source and a drain of the second transistor is directly connected to the gate of the first transistor (Figure 14, TFT1 and TFT4), wherein the other of the source and the drain of the second transistor is electrically connected to the other of the source and the drain of the first transistor (Figure 14, TFT4 and TFT1), wherein one of a source and a drain of the third transistor is directly connected to a source signal line (Figure 14, TFT3 and Data), and wherein the other of the source and the drain of the third transistor is electrically connected to the one of the source and the drain of the first transistor (Figure 14, TFT3 and TFT1).

Consider claim 3, Yumoto teaches all the limitations of claim 2. In addition, Yumoto teaches a fourth transistor, wherein the other of the source and the drain of the first transistor is electrically connected to the electric current supply line via the fourth transistor (Figure 14, TFT1, TFT5 and Vcc).

Consider claim 4, Yumoto teaches all the limitations of claim 2. In addition, Yumoto teaches a fourth transistor, wherein one of a source and a drain of the fourth transistor is directly connected to the other of the source and the drain of the first transistor, and wherein the other of the source and the drain of the fourth transistor is directly connected to the electric current supply line (Figure 14, TFT1, TFT5 and Vcc).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5-6 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yumoto as applied to claim 2 above, and further in view of Okabe et al. U.S. Patent Publication No. 2003/0112208 (hereinafter Okabe).
Consider claim 5, Yumoto teaches all the limitations of claim 2. 
Yumoto does not appear to specifically disclose a fifth transistor, wherein the one of the source and the drain of the first transistor is electrically connected to the electroluminescent device via the fifth transistor.
However, in a related field of endeavor, Okabe teaches a pixel circuit with a electroluminescence element 1 in figure 1 and further teaches a fifth transistor, wherein the one of the source and the drain of the first transistor is electrically connected to the electroluminescent device via the fifth transistor (Figure 1, elements 7, 10 and 1).
Therefore, it would have been obvious to one of the ordinary skill in the art at the time of the invention was made to provide a fifth transistor (Figure 1, transistor 10) as shown by Okabe in figure 1 with the purpose of connecting or blocking the organic electroluminescence element 1 as suggested in [0004].

Consider claim 6, Yumoto teaches all the limitations of claim 2. 
Yumoto does not appear to specifically disclose a fifth transistor, wherein one of a source and a drain of the fifth transistor is directly connected to the one of the source and the drain of the first transistor, and wherein the other of the source and the drain of the fifth transistor is directly connected to the electroluminescent device.
However, Okabe teaches a fifth transistor, wherein one of a source and a drain of the fifth transistor is directly connected to the one of the source and the drain of the first transistor, and wherein the other of the source and the drain of the fifth transistor is directly connected to the electroluminescent device (Figure 1, elements 7, 10 and 1).
Therefore, it would have been obvious to one of the ordinary skill in the art at the time of the invention was made to provide a fifth transistor (Figure 1, transistor 10) as shown by Okabe in figure 1 for the purpose of connecting or blocking the organic electroluminescence element 1 as suggested in [0004].

Claims 7-8  rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yumoto as applied to claim 2 above, and further in view of Kondo U.S. Patent Publication No. 2003/0016190 (hereinafter Kondo).
Consider claim 7, Yumoto teaches all the limitations of claim 2. 
Yumoto does not appear to specifically disclose a sixth transistor, wherein one of a source and a drain of the sixth transistor is directly connected to the second electrode of the capacitor.
However, in a related field of endeavor, Kondo teaches a pixel circuit with a light-emitting element in figure 3 and further teaches a sixth transistor, wherein one of a source and a drain of the sixth transistor is directly connected to the second electrode of the capacitor (Figure 3, M4 and C1).
Therefore, it would have been obvious to one of the ordinary skill in the art at the time of the invention was made to provide a transistor connected to a capacitor as shown in figure 3 by Kondo in order to reset the capacitor as suggested in [0081-0082].

Consider claim 8, Yumoto teaches all the limitations of claim  7. 
Yumoto does not appear to specifically disclose a sixth transistor, wherein the one of the source and the drain of the sixth transistor is directly connected to the electroluminescent device.
However, Kondo teaches a sixth transistor, wherein the one of the source and the drain of the sixth transistor is directly connected to the electroluminescent device (Figure 3, M4 and 1).
Therefore, it would have been obvious to one of the ordinary skill in the art at the time of the invention was made to provide a transistor connected to an EL element as shown in figure 3 by Kondo in order to reset or completely stop the emission of light as suggested in [0081-0082].

Claim 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yumoto.
Consider claim 9, Yumoto teaches all the limitations of claim 1. In addition, Yumoto teaches wherein each of the first transistor, the second transistor is an n- channel thin film transistor (Figure 14, TFT1 and TFT4).
Yumoto does not appear to specifically disclose the third transistor is an n- channel.
However, Yumoto teaches column 11, lines 28-31, TFT3 is configured by a PMOS, and the other transistors are configured by NMOSs, but this is one example. The invention does not always have to be this way. Furthermore, figure 26 shows a n-channel TFT3 (third transistor).
Therefore, it would have been obvious to one of the ordinary skill in the art at the time of the invention was made to provide n-channel TFT3 as shown in figure 26 by Yumoto with the benefit that the conductivity of TFT3 is achieved by an N-channel type NMOS as suggested in column 24, lines 12-14.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,891,894. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 2
Claim 4 of Patent
a semiconductor device comprising: a pixel comprising: a first transistor; a second transistor; a third transistor; an electroluminescent device; and a capacitor
A semiconductor device comprising: a pixel comprising: a first transistor; a second transistor; a third transistor; a fourth transistor; a fifth transistor; a sixth transistor; an electroluminescent device; and a capacitor
wherein a gate of the first transistor is directly connected to a first electrode of the capacitor, 
wherein a gate of the first transistor is directly connected to a first electrode of the capacitor
wherein one of a source and a drain of the first transistor is electrically connected to the electroluminescent device, wherein the other of the source and the drain of the first transistor is electrically connected to an electric current supply line
wherein one of a source and a drain of the fourth transistor is directly connected to the one of the source and the drain of the first transistor, wherein the other of the source and the drain of the fourth transistor is directly connected to the electroluminescent device, wherein one of a source and a drain of the fifth transistor is directly connected to the other of the source and the drain of the first transistor, wherein the other of the source and the drain of the fifth transistor is directly connected to an electric current supply line
wherein a second electrode of the capacitor is electrically connected to the one of the source and the drain of the first transistor
wherein a second electrode of the capacitor is directly connected to the electroluminescent device; and wherein one of a source and a drain of the fourth transistor is directly connected to the one of the source and the drain of the first transistor, wherein the other of the source and the drain of the fourth transistor is directly connected to the electroluminescent device

wherein one of a source and a drain of the second transistor is directly connected to the gate of the first transistor, wherein the other of the source and the drain of the second transistor is electrically connected to the other of the source and the drain of the first transistor
wherein one of a source and a drain of the third transistor is directly connected to the gate of the first transistor, wherein the other of the source and the drain of the third transistor is directly connected to the other of the source and the drain of the first transistor, 

wherein one of a source and a drain of the third transistor is directly connected to a source signal line, and wherein the other of the source and the drain of the third transistor is electrically connected to the one of the source and the drain of the first transistor.

wherein one of a source and a drain of the second transistor is directly connected to a source signal line, wherein the other of the source and the drain of the second transistor is directly connected to one of a source and a drain of the first transistor, 


wherein one of a source and a drain of the sixth transistor is directly connected to the second electrode of the capacitor, and wherein the other of the source and the drain of the sixth transistor is directly connected to an electric power source line.

	As can be see above, besides the wording, the Patent include all the limitations of claim 2.
	Claim 4 of Patent includes the limitations of claim 3-8.
	Claim 6 of Patent includes the limitations of claim 9. 

Claims 2-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,991,299. Although the claims at issue are not identical, they are not patentably distinct from each other because: Claims 1-13 include all the limitations of claims 2-9.

Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent. See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTO W FLORES whose telephone number is (571)272-5512. The examiner can normally be reached Monday-Friday, 7am-4pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR A AWAD can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERTO W FLORES/Primary Examiner, Art Unit 2621